Citation Nr: 1146258	
Decision Date: 12/19/11    Archive Date: 12/29/11

DOCKET NO.  06-34 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an increased disability evaluation for posttraumatic stress disorder (PTSD), rated 30 percent disabling.

2.  Entitlement to an increased disability evaluation for bilateral hearing loss, rated 10 percent disabling, prior to August 31, 2009.

3.  Entitlement to an increased disability evaluation for bilateral hearing loss, rated 30 percent disabling, since September 1, 2009.

4.  Entitlement to an increased disability evaluation for left ankle fracture residuals (left ankle orthopedic disability), rated 10 percent disabling.  

5.  Entitlement to an increased disability evaluation for left leg neuropathic pain syndrome with residual shell fragment wound over the medial ankle (left ankle neurological disability), rated 10 percent disabling.  

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  

7.  Entitlement to special monthly compensation (SMC) pursuant to 38 U.S.C.A. § 1114(s).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran and Spouse


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1966 to July 1968, to include combat service in the Republic of Vietnam, and his decorations include the Purple Heart Medal and the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Jackson, Mississippi.

In March 2008, the Veteran testified in connection with his present appeal before the undersigned Veterans Law Judge (VLJ).  

The Board previously remanded this appeal in December 2008.

The Board finds that it properly has jurisdiction over a claim seeking entitlement to a TDIU, reasonably raised by Veteran's statements at an August 2009 VA examination, and has included such claim on the title page.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (where there is evidence of unemployability raised by the record during a rating appeal period, the TDIU is an element of an initial rating or increased rating).

Although the Veteran has not filed a specific claim for SMC, given the determinations discussed below and the disability evaluations assigned to other service connected conditions, the Board properly has jurisdiction over a claim seeking entitlement to SMC.  See Bradley v. Peake, 22 Vet. App. 280, 294 (2008) (finding that SMC "benefits are to be accorded when a veteran becomes eligible without need for a separate claim"); see also Buie v. Shinseki, 24 Vet. App. 242 (2011). 

The issues of entitlement (I) to an increased disability evaluation for bilateral hearing loss; (II) to a TDIU, prior to August 12, 2009; and (III) to SMC, prior to September 1, 2009, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Since May 13, 2005, the Veteran's PTSD was manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; near- continuous depression affecting his ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); and difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

2.  Since May 13, 2005, the Veteran's PTSD was not manifested by total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

3.  The evidence indicates that the manifestations of the left ankle orthopedic disability most nearly approximate limitation of motion that is no more than moderate, without evidence of ankylosis.  

4.  Since May 13, 2005, the left ankle neurological disability has manifested in severe incomplete paralysis of the superficial peroneal nerve, but not complete paralysis.  

5.  Resolving all reasonable doubt in his favor, since May 13, 2005, the Veteran's single residual left ankle shell fracture scar has, at most, manifested in localized pain/tenderness.  

6.  Resolving all reasonable doubt in his favor, since August 12, 2009, the Veteran has been unemployable solely as a result of his service-connected PTSD.  

7.  Since September 1, 2009, the Veteran had service connected disabilities other than PTSD independently rated 60 percent disabling.  


CONCLUSIONS OF LAW

1.  Since May 13, 2005, the criteria for a 70 percent schedular disability evaluation, and no more, rating for PTSD have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.130, Diagnostic Code 9411 (2010).

2.  The criteria for a rating in excess of 10 percent for a left ankle orthopedic disability have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2010). 

3.  Since May 13, 2005, the criteria for a 20 percent disability evaluation, and no more, for a left ankle neurological disability have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.124a, Diagnostic Code 8722 (2010). 

4.  Since May 13, 2005, the criteria for a 10 percent disability evaluation, and no more, for a residual left ankle shell fracture scar have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.118, Diagnostic Code 7804 (2010).  

5.  Since August 12, 2009, the criteria for a TDIU have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2010). 

6.  Since September 1, 2009, the criteria for special monthly compensation at the housebound rate have been met.  38 U.S.C.A. §§ 1114(s), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.350 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist Veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The notification letters sent in May 2005 provided the Veteran with an explanation of the type of evidence VA would attempt to obtain on his behalf.  The letter informed the Veteran that evidence must demonstrate a greater level of disability than previously assessed to establish an increased evaluation, and that the VA would attempt to obtain relevant records to assist him in supporting his claim.  The May 2005 letter further requested the Veteran furnish the VA with any relevant treatment dates.  Further, after the respective the February 2007 Statement of the Case (SOC) and October 2009 Supplemental Statement of the Case (SSOC) were issued, which provided the relevant diagnostic criteria, the Veteran was provided the opportunity to provide additional evidence (which he did) and his claims were appropriately readjudicated.  The purpose of VA's notice requirements have been met, and VA has no outstanding duty to inform the Veteran that any additional information or evidence is needed.  In any event, the Board finds that any error in the content of a particular notice, or to its timing rendered harmless as the Veteran had a meaningful opportunity to participate in the adjudication process and was not prejudiced by any notice deficiency.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  

The Board also finds that all relevant facts have been properly developed, and that all evidence necessary for the equitable resolution of the claims has been obtained.  The Veteran's service and post-service treatment records have been obtained, he has been provided appropriate VA examinations and his request for a Board hearing has been honored.  Further, the Veteran has not identified any additional evidence VA should seek to obtain on his behalf, nor is any such evidence reasonably indentified by the record.  The AMC/RO has also substantially, if not fully, complied with the Board's December 2008 remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).  For the aforementioned reasons, the Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims and no further assistance to develop evidence is required.

The Veteran has been afforded respective hearings before a Decision Review Officer (DRO) and Veterans Law Judge (VLJ), in which he presented oral argument in support of his respective increased rating claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the DRO and VLJ who chair a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the respective hearings, both the DRO and the VLJ addressed the basis of the prior determinations and identified the elements of the claims that were lacking, as evidenced by the questions posed to the Veteran and his representative.  In addition, the DRO and VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims and provided the Veteran and his representative an opportunity to associate these records with the claims folder; moreover, the VLJ remanded the claims as to attempt further develop the Veteran's claims.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the DRO and/or Board hearings.  By contrast, the hearings focused on the elements necessary to substantiate the claims and the Veteran and his representative, through testimony, questioning and presented arguments, demonstrated actual knowledge of the elements necessary to substantiate the claims.  As such, the Board finds that, consistent with Bryant, the DRO and the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.

Finally, although the Board finds that the VLJ complied with the duties set forth in Bryant, effective August 23, 2011, VA amended its hearing regulations to clarify that the provisions regarding hearings before the agency of original jurisdiction do not apply to hearings before the Board.  See 76 Fed. Reg. 52572 (Aug. 23, 2011).

Increased Rating Claims

The Veteran presently seeks increased disability evaluations for PTSD, a left ankle orthopedic disability and a left ankle neurological disability.  

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate Diagnostic Codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a Diagnostic Code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6.  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  

All evidence must be evaluated in arriving at a decision regarding a higher rating.  38 C.F.R. §§ 4.2, 4.6.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim, or whether a preponderance of the evidence is against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Words such as "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

PTSD Claim

By way of background, a September 1994 rating action granted the Veteran service connection for PTSD, assigning a 10 percent disability evaluation, effective March 16, 1993, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  In July 2005, the RO denied a disability evaluation in excess of 10 percent and the Veteran perfected appellate review of this determination.  Prior to any Board review, the RO granted a 30 percent disability evaluation for PTSD, effective May 13, 2005, the date VA received the Veteran's claim.  

Diagnostic Code 9411 provides for the following disability evaluations for psychiatric disabilities.  A 30 percent disability rating is provided for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent disability rating is warranted if it is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent disability rating contemplates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. 

A 100 percent disability rating contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

When VA assigns a disability evaluation for a psychiatric disability, the symptoms enumerated in the general rating criteria must be fully considered.  See Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).  This inquiry must consider the specific Veteran's psychiatric symptomatology, to include the frequency, severity and duration, to determine the severity any social and/or occupational impairment.  38 C.F.R. § 4.126.  However, VA is not restricted to considering the specific symptom enumerated in the general rating schedule when assigning a psychiatric disability evaluation for the indicated symptoms provide general examples of the type, degree or effect that would warrant a particular rating.  See Sellers, 372 F.3d at 1326-27.  

A Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994). 

VA provided the Veteran a psychiatric examination in June 2005.  During the examination, the Veteran detailed psychiatric symptoms, to include a depressed mood, insomnia, fatigue, flashbacks, nightmares, intrusive thoughts and an exaggerated startle response.  On mental status examination, the examiner noted the Veteran's limited insight and tense psychomotor activity, as well as his daily psychiatric symptoms.  The Veteran's GAF score was 50.

Vet Center treatment records further document the Veteran's psychiatric treatment.  At a June 2006 treatment, the Veteran was noted as being easily agitated and continuing to experience sleep impairment and anxiety.  In August 2006, a Vet Center medical professional reported that the Veteran's flat and depressed affect and continued self-isolation and anger, to include his family.  

At a July 2006 VA examination, the Veteran indicated that nightmares and ritualistic behaviors impaired his ability to sleep, and detailed psychiatric symptoms, to include intrusive thoughts, flashbacks and self-isolation.  The examiner noted the Veteran's emotional state during the examination (i.e. crying), exaggerated startle response and irritability/anger with others.  With respect to his employment, the examiner indicated that the Veteran was only working part-time, due to his isolative behaviors.  The Veteran's GAF score was 65-70.  

A December 2007 statement from a Vet Center medical professional indicates that the Veteran continued to present with flashbacks, nightmares, depression, marital problems and anxiety.  The Vet Center medical professional further details the Veteran's continued account of hypervigilance, irritability, exaggerated startle response and difficulties associated with concentration.  Based on his account of symptoms, his history of treatment and relevant expertise, the Vet Center medical professional opined that the Veteran's psychiatric symptoms, to include social impairment and emotional instability impaired his occupational functioning.  

The Veteran has also submitted multiple lay statements from his children regarding his psychiatric symptomatology, respectively dated in March 2008.  The respective statements provide a generally consistent account of the Veteran's continuous psychiatric symptoms (i.e. episodes of anger and flashbacks) and detail the negative impact such symptoms had on the family.  

At an August 2009 VA psychiatric examination, the Veteran indicated that he experienced flashbacks and weekly anxiety attacks and nightmares.  On mental status examination, he presented a sad and nervous mood and affect and he endorsed weekly passive suicidal ideation.  The examiner indicates that the Veteran's psychiatric symptoms manifested in self-isolation, paranoia (i.e. never going out at night without a firearm), monthly episodes of depression, and daily outbursts of anger.  Further, the examiner reported that the Veteran's psychiatric symptoms prevented him from shopping, negatively impacted interpersonal interactions and caused significant marital stress, to include possible divorce.  The examination report further indicates that the Veteran was not employed because of his irritability, outbursts of anger and poor concentration.  Citing his account of symptomatology, medical evidence and current examination findings, the examiner opined that that the Veteran's psychiatric condition renders him unemployable.  The Veteran's GAF score was 55.  

Since May 13, 2005, the Board finds that the Veteran's disability picture most closely approximates a 70 percent disability rating, and no more.  Initially, the Board finds the Veteran's consistent and credible account of psychiatric symptomatology to be competent and credible, to include passive suicidal ideation and marital strife.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Further, the relevant medial evidence, to include Vet Center treatment records dated in June 2006 and August 2006, documents the Veteran's continued episodes of unprovoked anger/irritability and impaired impulse control.  VA examination reports, dated in June 2005 and June 2006, show psychiatric symptoms, to include nightmares and ritualistic behaviors, interfere with the Veteran's ability to sleep-a routine activity.  What is more, evidence confirms that paranoia, depression and impaired concentration negatively impact the Veteran's occupational functioning, as detailed in the December 2007 statement of Vet Center medical professional and respective VA examiners, in July 2009 and August 2009.  Additionally, the medical and lay evidence confirms that the Veteran's psychiatric symptoms hinder his ability to establish and maintain effective social and family relationships.  In light of the forgoing and other relevant evidence, the Board finds that, since May 13, 2005, the Veteran's PTSD symptomatology most closely approximates a 70 percent disability rating, and no more.

Nonetheless, the preponderance of the evidence shows that the Veteran is not entitled to a 100 percent disability rating.  The evidence of record confirms the Veteran being oriented to all spheres, that he has not demonstrated grossly inappropriate behavior, that he is a persistent threat to himself or others, that he has persistent delusion or hallucinations or that he has memory loss for names of close relative or his own name.  Although there is evidence of significant, if not total, impairment of the Veteran's occupational functioning, there is no evidence that his psychiatric symptomatology has resulted in total social impairment, as he has relationships with his spouse and children, albeit strained at time.  Thus, the Board finds that there is insufficient evidence of record as to warrant assignment of a 100 percent schedular disability evaluation.  

Left Ankle Orthopedic Disability Claim

An August 1970 rating action granted service connection for a left ankle orthopedic disability, assigning a noncompensable disability evaluation, effective April 17, 1970, which was continued in a June 1993 rating action.  The RO granted a 10 percent disability evaluation for the left ankle orthopedic disability, effective May 13, 2005, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5271.  

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, No. 09-2169 (U.S. Vet. App. Aug. 23, 2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

Diagnostic Code 5271 provides a 10 percent disability evaluation for moderate limitation of ankle motion and a 20 percent disability evaluation for marked limitation of ankle range of motion.  Further, ankle dorsiflexion 20 degrees and ankle plantar-flexion to 45 degrees represent full and normal range of ankle motion for VA purposes.  See 38 C.F.R. § 4.71a, Plate II.  

During a June 2005 VA examination, the Veteran reported aching associated with his ankle, but denied any weakness, stiffness, swelling, limitation in walking, giving way, locking, fatigue, lack of endurance or episodes of falling associated with this condition.  On range of motion examination, the Veteran had pain-free left ankle (I) dorsiflexion to 7 degrees and (II) plantar-flexion 40 degrees, with repetitive testing not resulting in any additional function impairment.  The examination also documented the absence of uneven shoe wear, calluses, edema or loss of balance when walking on heels associated with the left ankle.  

At a July 2006 VA examination, the Veteran denied any left ankle flare-ups, surgeries, history of dislocation, need for any assistive device to ambulate or any hindrance of his employment.  Range of motion examination revealed pain-free left ankle (I) dorsiflexion to 20 degrees and (II) plantar-flexion to 45 degrees, with repetitive testing resulting in no additional functional impairment.  The VA examiner further notes the absence of swelling, ligamentous instability or inflammatory arthritis.  

In connection with December 2008 Board remand, the Veteran was examined in August 2009.  The examiner notes that he had normal gait and no swelling, crepitus, relevant deformity or need for an assistive walking device.  On range of motion examination, the Veteran had pain-free left ankle (I) dorsiflexion to 20 degrees and (II) plantar-flexion to 40 degrees, with no additional limitation on repetitive testing.  However, the examination reflects the presence of tenderness to palpitation that was unrelated to the left ankle orthopedic condition.  

The Board finds that the preponderance of the evidence does not support the assignment of a disability evaluation in excess of 10 percent for a left ankle orthopedic disability.  The Board has considered all the evidence of record in making the aforementioned determination.  Without question, the Board has considered the Veteran's March 2008 Board testimony and other relevant competent and credible accounts of left ankle orthopedic symptomatology, to include episodes of pain, instability and popping, have been considered.  See Jandreau and Buchanan.  However, the Veteran's dorsiflexion was limited to 7 degrees only during his June 2005 VA examination, with all other evidence reflecting pain-free left ankle dorsiflexion to 20 degrees.  Additionally, the medical evidence of record documents the Veteran's greatest limitation of plantar-flexion to 40 degrees.  The Veteran and the medical evidence also both confirm that the left ankle orthopedic disability does not require the usage of an assistive walking device, abnormal gait/stride or any impaired ability to ambulate.  What is more, aside from the presence of metallic bodies, relevant left ankle x-rays revealed no abnormality or deformity.  In light of the evidence highlighted above, all other evidence of record (medical and lay) and DeLuca, the Board finds that the left ankle orthopedic disability manifests in, at most, moderate limitation of motion.  Thus, at no time during the period under review have the criteria for a disability evaluation in excess of 10 percent for a left ankle orthopedic disability been met, requiring the Board to deny the claim.  See 38 C.F.R. § 4.71a, Diagnostic Code 5271.

In reaching this determination, the Board has also considered the applicability of other Diagnostic Codes, but the evidence of record does not reflect any diagnosed (I) ankylosis; (II) malunion of the os calcis or astragalus; or (III) any astralgalectomy, making Diagnostic Codes 5270, 5272, 5273 and 5274 inapplicable. 

Left Ankle Neurological Disability Claim

An October 1970 rating action, the RO granted service connection for a left ankle neurological disability, assigning a 10 percent disability, effective April 17, 1970.  In July 2005, the RO again denied a disability evaluation in excess of 10 percent for this condition.  

The provisions of 38 C.F.R. § 4.120 provide, in pertinent part, that neurological conditions are ordinarily to be rated in proportion to the impairment of motor or sensory function.  Among other factors, complete or partial loss of use of one or more extremities is to be considered.  In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment in motor function, trophic changes, or sensory disturbances.  Id.

Neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  The maximum rating that may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate.  38 C.F.R. § 4.123.

Neuralgia, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  38 C.F.R. § 4.124.

With peripheral nerve injuries, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion, or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a. 

The Veteran's left leg disability evaluation is rated based on impairment of the superficial peroneal nerve.  See 38 C.F.R. § 4.124a, Diagnostic Code 8722.  Under the diagnostic criteria, complete paralysis of the superficial peroneal nerve, with eversion of the foot weakened, is rated 30 percent disabling.  Diagnostic Code 8722 provides a 20 percent disability evaluation for incomplete severe incomplete paralysis of the nerve and a 10 percent rating for moderate incomplete paralysis of the nerve.  

At a June 2005 VA orthopedic examination, the Veteran reported arch pain and denied weakness, swelling, stiffness or other functional impairments.  An examination revealed no abnormities or function impairment, aside from the examiner suggesting incoordination related to possible neurological impairment.  

At a June 2005 scar examination, the Veteran denied any need for any assistive device to ambulate and reported that his condition did not impair his ability to ambulate or perform activities of daily living.  On left ankle examination, no relevant sensory deficits nor any strength or muscle loss were found.  

An April 2006 VA neurological treatment record documents the Veteran's complaints of tingling, weakness and numbness, as well as episodes of difficulty walking, related to his left ankle neurological condition.  A relevant examination elicited left shin hypersensitivity (to touch and pain), decreased temperature sensation and diffusely hyperactive reflexes but no evidence of loss of coordination or motor strength.  At this time, the VA physician provided a possible diagnosis of left ankle related hyperesthesia and dysesthesias.  

A January 2007 VA neurological treatment record reflects usage of prescription medication to manage the Veteran's left ankle neurological symptoms and his request for a protective "sleeve" further manage his symptoms.  Additionally, he provided an account of pain associated with anything touching his leg and extended periods of standing or walking.  With examination results identical to previous findings, the VA physician diagnosed neuropathy associated with the left ankle.  

Pursuant to the Board's remand instructions, the Veteran underwent an August 2009 VA examination, where he reported continual sharp pain along the medial aspect of his left leg, from the ankle to the calf, with associated episodes of numbness and give-way and sensitivity to touch.  A left ankle examination revealed increased temperature sensation, diminished-to-normal reflexes, hyperpathia and allodynia; nonetheless, vibration sensation was intact and the Veteran presented with a normal gait, good balance and normal muscle strength and tone.  Based on the relevant evidence, medical and lay, the VA examiner diagnosed neuropathic pain syndrome related to damage to cutanous nerve over the medial ankle secondary to the service connected shrapnel injury, to include continuous pain and paraesthsia.  

Upon reviewing the evidence of record, the Board finds that, since May 13, 2005, the criteria for a 20 percent disability evaluation, and no more, for the left ankle neurological disability have been met.  Initially, the Board finds the Veteran's consistent and credible account of left ankle neurological symptomatology, to include pain, weakness and numbness, to be competent and credible.  See Jandreau and Buchanan.  Moreover, the competent and credible evidence of record confirms that the Veteran's constant pain is a manifestation of neurological damage caused by a shell fragment, as reported by the August 2009 VA examiner.  A January 2007 VA treatment record also provides, at least arguable, evidence that during a flare-up the Veteran's relevant neurological symptoms likely manifest in decreased muscle strength and impact his ability to walk.  VA treatment records, dated in April 2006 and January 2007, further document sensory disturbances and reflex impairment associated with the left ankle neurological disability.  While no neurological abnormalities were noted at the June 2005 VA examination, the Veteran has provided a competent and credible account of experiencing continuous left ankle neurological symptomatology.  Based on the evidence of record, medical and lay, and the absence of evidence that is even suggestive of complete paralysis, the Board finds that the criteria for a 20 percent disability evaluation, and no more, have been met for the entire period under review.  See 38 C.F.R. § 4.124, Diagnostic Codes 8722.  Thus, the Veteran's appeal is granted.  

Scars

Presently, the Board finds that, since May 13, 2005, the evidence of record sufficiently establishes entitlement to a separate 10 percent disability evaluation, and no more, for a single residual left ankle shell fragment scar.  

Initially, the Board acknowledges that respective disability evaluations are in effect for a left ankle orthopedic disability and left ankle neurological disability, which respectively contemplate pain associated with motion and a neurological condition; however, the evidence indicates the symptomatology associated with the residual left ankle shell fracture scar is localized and not contemplated in any other assigned disability evaluation.  See 38 C.F.R. § 4.14; see also Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  Accordingly, the Board finds it permissive to assign a separate disability evaluation for the single residual shell fracture scar, without engaging in improper pyramiding.  

Painful and/or unstable scars are rated under 38 C.F.R. § 4.118, Diagnostic Code 7804.  Under this diagnostic criteria a 10 percent rating is warranted when there are one or two scars that are unstable or painful.  A 20 percent rating warranted for three or four scars that are unstable or painful.  Five or more scars, which are unstable or painful, are assigned a 30 percent rating under this Diagnostic Code, which is also the maximum rating available under this Code. 

Initially, June 2005, April 2006 and August 2009 VA examinations respectively document the presence of a left ankle shell fracture wound, and this shell fracture served as the foundation of the grant of service connection for respective left ankle orthopedic and neurological disabilities.  Accordingly, the Board finds sufficient evidence to relate this residual shell fracture scar to military service.  Moreover, at his March 2008 Board hearing, the Veteran provided competent and credible testimony that this left ankle residual shell fracture scar is constantly painful and/or tender.  See Jandreau and Buchanan.  What is more, the Veteran's account is generally consistent with the medical evidence of record, to include the June 2005 VA examination report, indicating the presence of a single, flat and stable 1-inch scar that was tender on examination but without adherence to underlying tissue, bleeding or ulceration.  Accordingly, resolving all reasonable doubt in the Veteran's favor, the Board finds that, since May 13, 2005, the criteria for a separate 10 percent disability evaluation, and no more, for a single residual shell fracture scar are met.  See Diagnostic Code 7804.  

In making this determination the Board has considered the application of other relevant diagnostic criteria; however, the evidence of record does not indicate this scar is deep and nonlinear; or of an area of 144 square inches or more, making 38 C.F.R. § 4.118, Diagnostic Codes 7801 and 7802 inapplicable.  

Extra-Schedular Considerations

Additionally, the Board has considered whether the Veteran's respective claims warrant referral to the Chief Benefits Director of VA's Compensation and Pension Service under 38 C.F.R. § 3.321.  In a recent case, the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.  The Board finds that the rating criteria and presently assigned disability evaluations contemplate the level of the Veteran's respective disabilities.  There is evidence that the Veteran's respective disabilities result in pain, limitation of motion, and psychiatric symptoms and are productive of some occupational and social impairment; however, the Board finds that based on the evidence of record, medical and law, the symptomatology associated with the Veteran's respective disabilities is contemplated by the ratings presently assigned and the relevant rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of extraschedular rating is not warranted.

TDIU Claim

As previously indicated, the Board finds that statements made by the Veteran throughout the pendency of the present appeal for respective increased ratings have reasonably raised a claim seeking entitlement to a TDIU.  See Rice.  Upon reviewing the evidence of record, the Board concludes that, since August 12, 2009, a TDIU is warranted, solely due to the Veteran's service-connected PTSD; however, to the extent further development may establish entitlement to a TDIU prior to this date, the claim is remanded below.  

A TDIU may be assigned where the schedular rating is less than total when, in the judgment of the Board, the Veteran us disabled and unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, this shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent disability or more.  38 C.F.R. § 4.16(a).

As outlined in this decision, the Veteran was granted a 70 percent disability evaluation for the Veteran's service-connected PTSD, for the entire period under review.  As such, during the period under review (i.e. since May 13, 2005), the Board finds that the Veteran met the threshold schedular requirements for an award of TDIU benefits, under 38 C.F.R. § 4.16(a).  Presently, the evidence of record sufficiently establishes that the Veteran was unemployed at the time of his VA examination, on August 12, 2009.  

It is undisputed that the Veteran has presented numerous psychiatric symptoms, throughout the pendency of his present claim, which have impaired his functioning and employability, to include irritability, memory and concentration deficits, isolative behavior and anger control problems.  Moreover, as documented in the numerous psychiatric treatment records and examination reports, the Veteran's PTSD symptoms have steadily increased in severity, such that the symptoms render him unemployable and continue to have such impact on his occupational functioning (regardless of any impairment caused by any other service-connected conditions or nonservice-connected conditions).  

Further, the evidence of record, medical and lay, provides definitive evidence that the Veteran's psychiatric symptoms alone render him unemployable.  The August 2009 VA psychiatric examiner provides a clear and highly probative medical opinion that the Veteran's psychiatric symptoms alone render him unemployable, based on his account of symptomatology, relevant medical evidence and current examination findings.   See Nieves-Rodriguez, 22 Vet. App. 295, 304 (2008).  Moreover, as the impact psychiatric symptoms have on his employability is within his personal observation, the Board finds the Veteran's numerous statements on this matter, to include at his August 2009 VA examination, when considered with all other evidence of record, to be competent, credible and highly probative evidence that psychiatric symptoms, in fact, prevent him from securing or following substantially gainful employment.  Buchanan, supra; see also Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005) (it is the Board's responsibility, as fact-finder, to determine the credibility and weight to be given to the evidence).  Thus, the Board finds that the totality of the evidence, medical and lay, to sufficiently reflects psychiatric symptoms of such a severity that the Veteran would be unable to secure or follow a substantially gainful occupation.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).   

In light of the aforementioned factors and other relevant evidence of record, the Board finds that, since August 12, 2009, and based solely on his psychiatric symptomatology, the Veteran is entitled to TDIU benefits, effective that date.  

SMC Claim

As noted above, the respective rating actions on appeal encompassed the Veteran's claims for increased disability evaluations and, based on the record and Rice, a claim for TDIU.  However, in evaluating the Veteran's present claims on appeal, the Board has both granted and denied respective claims on appeal, to include the grant of a 70 percent disability evaluation, effective May 13, 2005, for PTSD and a TDIU, effective August 12, 2009.  In light of these factors and the Court's holding in Buie v. Shinseki, 24 Vet. App. 242, 250 (2011), the Board must also consider whether the Veteran is entitled to SMC benefits at the housebound rate to fulfill VA's "well established" duty to maximize the Veteran's benefits.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Bradley v. Peake, 22 Vet. App. 280 (2008) (finding that SMC "benefits are to be accorded when a Veteran becomes eligible without need for a separate claim" and remanding, pursuant to VA's duty to maximize benefits, for VA to determine whether the Veteran's posttraumatic stress disorder, rated 70 percent disabling, would entitle him to a TDIU and, therefore, to SMC).  

Special monthly compensation at the housebound rate under is payable where the Veteran has a single service-connected disability rated as 100 percent and (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  This requirement is met when the Veteran is substantially confined as a direct result of service-connected disabilities to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).

Subsection 1114(s) requires that a disabled Veteran whose disability level is determined by the ratings schedule must have at least one disability that is rated at 100 percent in order to qualify for the special monthly compensation provided by that statute.  Under the law, subsection 1114(s) benefits are not available to a Veteran whose 100 percent disability rating is based on multiple disabilities, none of which is rated at 100 percent disabling.

The Court has held that although a TDIU may satisfy the "rated as total" element of section 1114(s), a TDIU based on multiple underlying disabilities cannot satisfy the section 1114(s) requirement of "a service-connected disability" because that requirement must be met by a single disability.  The Court declared, however, if a Veteran were awarded a TDIU based on multiple underlying disabilities and then later receives a schedular disability rating for a single, separate disability that would, by itself, create the basis for an award of a TDIU, that the order of the awards was not relevant to the inquiry as to whether any of the disabilities alone would render the Veteran unemployable and thus entitled to a TDIU rating based on that condition alone.  Buie v. Shinseki, 24 Vet. App. 242, 250 (2010).  

Presently, service connection is in effect for the following conditions, at the present disability levels, to include the ratings assigned herein: (I) PTSD, rated 70 percent disabling, since May 13, 2005; (II) bilateral hearing loss, rated 10 percent disabling, prior to August 31, 2009, and rated 30 percent disabling, since September 1, 2009; (III) tinnitus, rated 10 percent disabling, effective May 13, 2005; (IV) a left ankle orthopedic disability, rated 10 percent disabling, since May 13, 2005; (V) a left ankle neurological disability, rated 20 percent disabling, since May 13, 2005; and (VI) a residual left ankle shell fracture wound scar, rated 10 percent disabling, since May 13, 2005.  Additionally, as detailed above, the Board has granted (VII) a TDIU, since August 12, 2009, based solely on his PTSD.  

As detailed above, the Board awarded a TDIU, effective August 12, 2009, solely because the evidence of record, to include an August 2009 VA examiner's opinion, sufficiently indicated the Veteran's psychiatric symptoms are of such a severity that they alone produce unemployability.  Accordingly, although PTSD has not been rated 100 percent disabling, for SMC purposes this disability satisfied the requirement of a "service-connected disability rated as total."  See Buie v. Shinseki, 24 Vet. App. 242, 251 (2011); see also Bradley v. Peake, 22 Vet. App. 280, 293 (2008).  Thus, at this time and given the absence of any evidence or assertion that he is permanently housebound, the Board determine if, since August 12, 2009, the Veteran's other service connected disabilities, separately or combined together, are ratable at 60 percent.  

Presently, prior to August 13, 2009, the Veteran's service-connected disabilities result in a 50 percent disabling evaluation.  VA regulations detail the manner in which disability evaluations are to be combined and, in this matter, this only involves 38 C.F.R. § 4.25-the Combined Rating Table.  Pursuant to this regulation, combining the 20 percent disability evaluation for a left ankle neurological disability; the 10 percent disability evaluation for bilateral hearing loss; the 10 percent disability evaluation for tinnitus; the 10 percent disability evaluation for a left ankle orthopedic disability; and the 10 percent disability evaluation for a residual left ankle shell fracture wound scar, yields a 48 percent combined disability evaluation.  Thereafter, this is number is rounded up to 50 percent, the nearest number divisible by ten.  38 C.F.R. § 4.25(a).  

Since September 1, 2009, the Veteran's respectively service connected disabilities, other than PTSD, result in a combined 60 percent disability evaluation.  For this period, combining the 30 percent disability evaluation for bilateral hearing loss; the 20 percent disability evaluation for a left ankle neurological disability; the 10 percent disability evaluation for tinnitus; the 10 percent disability evaluation for a left ankle orthopedic disability; and the 10 percent disability evaluation for a residual left ankle shell fracture wound scar, yields a combined 60 percent disability evaluation.  Id.

In sum, since September 1, 2009, the Veteran had (I) PTSD symptomatology alone was of such a severity that the condition produced unemployability, warranting the assignment of a TDIU and satisfying the requirement of a service connected disability rated as total for SMC purposes; and (II) additional service connected disabilities that resulted in a combined 60 percent disability evaluation.  Accordingly, as of September 1, 2009, the criteria for SMC at the housebound rate were met.  Thus, in light of the Court's decisions in Bradley and in Buie, entitlement to SMC at the housebound rate under 38 U.S.C.A. § 1114(s) is granted, effective September 1, 2009; however, to the extent further development may establish entitlement to such benefits prior to this date, the claim is remanded below.  


ORDER

Since May 13, 2005, a 70 percent disability evaluation, and no more, is granted for PTSD, subject to the law and regulations governing the payment of monetary benefits.

A rating in excess of 10 percent for a left ankle orthopedic disability is denied.  

Since May 13, 2005, a 20 percent disability evaluation, and no more, for a left ankle neurological disability is grant, subject to the law and regulations governing the payment of monetary benefits.

Since May 13, 2005, a 10 percent disability evaluation, and no more, for a residual left ankle shell fracture wound scar is granted, subject to the law and regulations governing the payment of monetary benefits.

Since August 12, 2009, a TDIU is granted, subject to the law and regulations governing the payment of monetary benefits.

Since September 1, 2009, special monthly compensation at the housebound rate, under 38 U.S.C.A. § 1114(s), is granted, subject to the law and regulations governing the payment of monetary benefits.


REMAND

In Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court held that, to properly assess the nature, extent and severity of a service connected hearing impairment, the report of a VA audiological examination "must fully describe the functional effects caused by a hearing disability."  Id. at 455.  In connection with the Board's December 2008 remand, the Veteran was provided a VA audiological examination, to obtain information sufficient to properly evaluate the increased rating claim for bilateral hearing loss; however, a review of this August 2009 VA audiological examination report does sufficiently detail the functional effects caused by the Veteran's bilateral hearing loss.  Without this information, the Board is not able to make a fully informed assessment of the Veteran's bilateral hearing loss claim and is obligated to remand this matter to obtain additional medical evidence and opinion.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 4.2, 4.10; see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

In addition, the record suggests the Veteran receives regular VA treatment for his bilateral hearing loss; however, relevant VA treatment records, dated since September 2009, have not been associated with the claims folder.  VA is obliged to attempt to obtain and consider these records in adjudicating this appeal.  38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 3.159(c)(2).  For this reason as well, the Board has no discretion and must remand this appeal to attempt to obtain any outstanding VA records.

Herein, the Board has granted the Veteran a TDIU, effective August 12, 2009, which was reasonably raised by the record.  See Rice.  Nevertheless, the record suggests that for various period of time prior to August 12, 2009, the Veteran was self employed or employed on a part-time basis.  This considered in conjunction with other evidence of record, to include an August 2009 examination opinion, raises VA's duty to make additional efforts to determine whether the Veteran's employment prior to August 12, 2009 was "substantially gainful," within the meaning of 38 C.F.R. § 4.16.  See Faust v. West, 13 Vet. App. 342 (2000) (holding employment that generates annual income below the poverty threshold for one person, irrespective of the nature of hours or days the Veteran actually works, is not substantially gainful employment.).  Additionally, VA has a duty to determine whether the Veteran was unemployed for any period prior to August 12, 2009.  See 38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 3.159(c)(2).  

Finally, in light of the Board's remand of the Veteran's bilateral hearing loss and TDIU claims, the SMC issue must be remanded because the claims are inextricably intertwined and must be considered together.  Thus, a decision by the Board on the Veteran's SMC claim would, at this point, be premature.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim.).

Accordingly, the case is REMANDED for the following action:

1.  The RO should notify the Veteran that he may submit lay statements from individuals that have first-hand knowledge, and/or who were contemporaneously informed his audiological impairment symptomatology.  He should be provided an appropriate amount of time to submit this lay evidence.

2.  The RO should provide the Veteran with appropriate notice of the evidence and information needed to establish entitlement to (I) a total disability rating based on individual unemployability (TDIU) and (II) special monthly compensation (SMC) at the housebound rate, and VA's and the Veteran's responsibilities to provide evidence and information in support of respective TDIU and SMC claims.  The Veteran should be provided an appropriate amount of time to respond to this notification.  This notification should be associated with the claims folder.

3.  The RO must obtain all outstanding VA treatment and/or hospitalization records related to the Veteran's audiological impairment, dated since September 2009.  Any negative response should be in writing and associated with the claims folder. 

4.  Undertake appropriate efforts to determine the Veteran's annual income, from May 13, 2004, to August 12, 2009, and determine if such income was below the poverty threshold for this period.  These efforts should be associated with the claims folder, to include the relevant poverty levels for this period.  

5.  Upon completion of the aforementioned development efforts and after any obtained records, and/or negative response(s), are associated with the claims folder, the RO should return the claims folder to the examiner who performed the Veteran's September 2009 VA audiological examination.  The claims file must be made available to and reviewed by the examiner, with such review noted in the examination report.  The examiner must record the Veteran's account of symptomatology and the relevant medical evidence of record.  Also, the examiner should fully describe the functional effects of the Veteran's hearing loss disability.  

All provided opinions should be supported by a clearly stated rationale.  If it is necessary to re-examine the Veteran to provide the requested opinions then that should be arranged.

If the person who examined the Veteran in September 2009 is not available, another appropriate VA examiner should provide the requested opinions and/or examination. 

All findings and conclusions should be set forth in a legible report.  

6.  After completing the above development and if it is determined that the Veteran's annual income was above the relevant poverty threshold, schedule the Veteran for an appropriate VA examination related to his TDIU claim.  Prior to the examination, the claims folder should be made available to and reviewed by the examiner.  The examiner should specifically indicate whether it was at least as likely as not that from May 13, 2004, to August 12, 2009, without taking his age into account, the Veteran was precluded from obtaining or maintaining any gainful employment (consistent with his education and occupational experience) solely due to the impairment caused by his service-connected disabilities either individually or in conjunction with one another.  

In providing the requested opinion, the examiner should consider and address the Veteran's competent account of symptomatology.  All findings and conclusions must be set forth in a legible report.

7.  Then, readjudicate the Veteran's claims, to include the TDIU and SMC matters.  If the benefits sought on appeal remain denied, the Veteran and his representative must be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


